UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-7954


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KARL EARL BEAMON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:99-cr-00004-JBF-1)


Submitted:    January 7, 2009                 Decided:   February 4, 2009


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karl Earl Beamon, Appellant Pro Se.            James Ashford Metcalfe,
Assistant United  States   Attorney,          Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Karl Earl Beamon appeals the district court’s order

denying   his   motion   filed   pursuant   to   18   U.S.C.   § 3582(c)(2)

(2006).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.    United States v. Beamon, No. 4:99-cr-00004-JBF-

1 (E.D. Va. Aug. 14, 2008).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                     2